On Motion for Rehearing. ROBERTS, J.  [4, 5] Appellant has filed a motion for rehearing in which he says the court failed to pass upon the question raised by paragraph E of the third ground of the demurrer to the complaint, as follows: “It affirmatively appears that the legislative act in question attempts to clothe the court with power to take from the city council of the city of Socorro control of the water supply to the inhabitants of the city notwithstanding- the city council may be ready and willing to comply with the legislative flat of the act, and no time is allowed by the terms of the act within which the defendant may comply with its provisions before the jurisdiction of the court attaches, whereby this procedure lacks the essential quality of due process of law, in that it fails to afford'to the city council an opportunity to make such changes in its method of handling the waterworks as may be necessary to meet the requirements of the legislative act.” The act in question imposes upon the city council certain duties in connection with the operation of a municipally owned water plant. It is the duty of the council at all times to comply with the act, and’ the act itself gives notice and affords the opportunity for compliance. In other words, it says' to the city council: “In managing- the municipal water plant, you must do certain things, i. e., keep it in repair and improve and enlarge the same when necessary, charge and collect such rates as will enable the city to accomplish these things and to pay the interest on the bonds where such have been issued, and to create a sinking fund for the ultimate retirement of the bonds.” If the city council is proceeding in good faith to comply with the statute, of - course the court would not appoint a receiver. It is argued by appellant that this suit was’filed within less than 30 days after the act in question went into effect, and that the city council had no opportunity to comply with its provisions. This question it is apparent could only be raised in the lower court by answer, and no answer was filed. We do not think that the paragraph of the demurrer now urged upon our attention set up sufficient grounds to show that the -complaint failed to state a cause of action, and therefore the court properly overruled the same. In the brief in support of the motion for rehearing, counsel for appellant quotes the following excerpt from the original opinion: “The complaint filed by appellee, it is conceded, set up sufficient facts to justify the appointment of a receiver if the act of the Legislature under consideration is constitutional.” —and says: “It is respectfully submitted that appellant has made no such concession and that this statement in the opinion is in direct conflict with our whole contention.” "It is apparent that the brief on the motion for rehearing was prepared by counsel not present at the oral argument in this court, for here such concession was made by Mr. Spicer in the argument of- the case. He did insist that the proceeding could not be maintained because the default upon which it was based occurred before the passage of the law, but admitted that the question could only be raised properly by answer. We are satisfied with the former opinion, and the motion for rehearing.will therefore be denied; and it is so ordered. Holloman, District Judge, concurs. PaRkeb, „C. J., absent: